Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
The IDS(10 pages) filed 01-14-20 has been corrected see attached with line -thru of 2 USPGPUB docs. The first on page 3/10, listed 1) 10201911834 (WILSON) should be under FOREIGN DOC as 102019118340 with DE country code;INVENTOR(SUDHAKARAN et al) 
2) 10201912371 (SUDHAKARAN) should be under FOREIGN DOC as 102019123711 with DE country code INVENTOR(ROHIT et al ) . See attached PTOL 892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763.  The examiner can normally be reached on M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849